Title: To James Madison from William D. Patterson, 1 September 1807
From: Patterson, William D.
To: Madison, James



Sir,
Nantes letterhead Septr. 1st. 1807

I have the honor to inform you that the U. S. Schooner Revenge, Lieut. Read arrived at Brest the 24th. August.  The next day an officer went on to Paris, with his dispatches for our Minister there.  On the 26th. the Schooner proceeded for England.  On entering Brest, she was visited by the English Fleet off that Port.
Inclosed I take the liberty to send you, our last Paris Newspaper.  By it you will see, Sir, that we are not the only neutral nation, against whom the British practice their atrocities, whilst reposing in profound Peace.  I have the honor to be Sir with the highest esteem & respect Your Obt. Hble Servt.

W D Patterson

